DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
2.       The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

3.        Claims 1-10 and 12-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	Specifically, claim 1 recites: “determining a degree of difficulty for the musical score; determining an entropy for the musical score, wherein the entropy is a function based on the degree of difficulty for the musical score”. However, Applicant’s originally filed disclosure (e.g., specification, para. 0007-0009) indicates that: “ … automatically evaluating the captured performance based on … musical score degree of difficulty determined as a function of the musical score entropy”, “[s]uch improved proficiency measuring music difficulty based on information-theoretic criteria such as entropy”. It is commonly known that the statement "y is a function of x" (denoted y = y(x)) means that y varies according to whatever value x takes on. In the instant case, the specification requires expressly the musical score degree of difficulty (y) to be a function of the musical score entropy (x). That is to say, one needs to determine the musical score entropy first, before automatically evaluating the captured performance based on the degree of difficulty for the musical score. With such structure and configuration as presented in Fig. 7 and the specification of the Applicant's original disclosure, the newly added limitations in amended claim 1 is considered neither described in the specification nor supported by the drawings of the original disclosure, and therefore, treated as new matter. Applicant is required to cancel the new matter in the reply to this Office Action.
	Claim 10 is rejected for the same reason as for claim 1.
	Claims 2-9 and 12-16 are rejected based on dependency.
	For prior art purposes, the examiner comprehends the claims based on his best interpretations to the limitations in question.

Rejections - 35 USC § 112
4.       The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.--The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

5.    Claims 1-6, 8-10 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claims 1 and 10 recite the limitation of “calculating/calculate a degree of similarity between the musical score model and the captured performance based on the comparison”. However, no functional relationship is defined between the calculated “degree of similarity” and the evaluation of the captured performance. It appears some cooperative relationships of elements are needed in order to distinctly and definitely claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. See MPEP § 2172.01.
	Claims 2-6, 8-9 and 12-15 are rejected based on dependency.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-2, 4-10, 12-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over UEMURA et al. (US 20170221377 A1) in view of von Ahn Arellano (US 20120141959 A1).
Regarding claim 1, UEMURA discloses a music instruction method, comprising: comparing a musical score model to a captured performance of the musical score, calculating a degree of similarity between the musical score model and the captured performance based on the comparison (para. 0066: “ … 
UEMURA does not mention explicitly: determining an entropy for the musical score; determining a degree of difficulty for the musical score, wherein the degree of difficulty is a function of or based on the entropy for the musical score; and automatically evaluating the captured performance based on the degree of difficulty as a function of entropy for the musical score.
von Ahn Arellano discloses a method and system of evaluating a captured performance of tasks (Fig. 4; para. 0015, 0027), comprising: determining an entropy (e.g., level or category of complexity) for a content, including temporal portions of audio or video content, to be performed by a user (para. 0023); determining a degree of difficulty for said content, wherein the degree of difficulty is a function of or based on the entropy for the content (para. 0023: “A difficulty level is assigned to each of the multiple segments … the difficulty level is associated with a particular category …”; also see para. 0038); and evaluating the captured performance based on the degree of difficulty as a function of entropy for the content (para. 0015, 0019, 0025-0026).

	Regarding claim 2, UEMURA discloses: wherein the musical score model is determined as a function of the musical score (para. 0066: “ … the original musical score represented by the musical score information …”).  
	Regarding claim 4, UEMURA discloses: wherein the musical score is selected based on the musical score degree of difficulty (para. 0010).  
	Regarding claim 5, UEMURA discloses: wherein the process further comprises: presenting the musical score to a student (para. 0034); and, capturing a representation of audio energy from the student's performance of the musical score (para. 0013: “the processing device may be further configured to function as a performance information acquisition section that acquires performance information representative of a performance of the music piece performed by the user”; para. 0066: “as for each of the target portions for training, … a parameter indicative of an amount of a difference in performance between the original musical score and the actual musical performance is calculated”).  

	Regarding claim 7, UEMURA discloses: wherein evaluating the captured performance further comprises providing feedback determined as a function of the calculated degree of similarity between the musical score model and the captured performance (para. 0006, 0014, 0066: when a value of the calculated parameter is NOT smaller than a predetermined value, it may be determined that the user needs more training about the questioned target portion).
	Regarding claim 8, UEMURA discloses: wherein the process further comprises repeating the process with a musical score selected as a function of the captured performance evaluation (para. 0006, 0014, 0066).  
	Regarding claim 9, UEMURA discloses: wherein the captured performance of the musical score further comprises the performance of the musical score captured by a microphone (para. 0037).  
	Regarding claim 10, UEMURA discloses an apparatus (Fig. 2) for musical instruction, comprising: one or more processors (110) and a memory connected to the one or more processors and encoding computer readable instructions, including processor executable program instructions, the computer readable instructions accessible to the one or more processors, wherein the processors executable program instructions, when executed by the one or more processors, cause one or more processors to perform operations (para. 0039-0044) 
UEMURA does not mention explicitly: determine an entropy for the musical score; determine a degree of difficulty for the musical score, wherein the degree of difficulty is a function of or based on the entropy for the musical score; and automatically evaluate the captured performance based on the degree of difficulty as a function of entropy for the musical score.
von Ahn Arellano discloses a method and system of evaluating a captured performance of tasks (Fig. 4; para. 0015, 0027), comprising: determining an entropy (e.g., level or category of complexity) for a content, including temporal portions of audio or video content, to be performed by a user (para. 0023); determining a degree of difficulty for said content, wherein the degree of difficulty is a function of or based on the entropy for the content (para. 0023: “A difficulty level is assigned to each of the multiple segments … the difficulty level is associated with a particular category …”; also see para. 0038); and evaluating the captured performance based on the degree of difficulty as a function of entropy for the content (para. 0015, 0019, 0025-0026).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of von 
	Regarding claims 12, UEMURA discloses: wherein the operations performed by the one or more processors further comprise determining the captured performance based on numerical analysis of the musical score (para. 0058, 0066).  
	UEMURA does not but von Ahn Arellano teaches: determining an entropy for the performance content based on a numerical analysis of the performance content (para. 0023). As such the combination of UEMURA and von Ahn Arellano renders the claimed invention obvious.
	Regarding claims 13 and 14, the combination of UEMURA and von Ahn Arellano does not mention explicitly: wherein the musical score entropy is measured as a function of bits per second; wherein the musical score entropy further comprises rhythmic entropy and pitch entropy.  
The examiner takes official notice that features such as musical score entropy measured as a function of bits per second and/or comprising rhythmic entropy and pitch entropy are well known in the art. It would have been obvious to one of ordinary skill in the art to utilize these well-known features with the combined teachings of UEMURA and von Ahn Arellano in order to evaluate the In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).
Regarding claim 16, UEMURA discloses: wherein evaluating the captured performance further comprises determining if the performance was acceptable based on comparing the degree of similarity to a predetermined performance metric minimum level (para. 0067: note, the examiner gives a broad interpretation to the term “a predetermined performance metric minimum level”).  
8.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over UEMURA et al. in view of von Ahn Arellano et al. as applied to claim 1 above further in view of Jung (US 20050081702 A1).
	Regarding claim 3, UEMURA does not mention explicitly: wherein the musical score model further comprises a model determined as a function of frequency-domain analysis. 
	Jung teaches generating a musical score model (e.g., the sound information "A" output from the sound information selection unit 280, see para. 0026, 0053), wherein the musical score model further comprises a model determined as a function of frequency-domain analysis (para. 0026: “the sound 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Jung into the combination of UEMURA and von Ahn Arellano to arrive the claimed invention, wherein the musical score model further comprises a model determined as a function of frequency-domain analysis, so that the more accurate result of analyzing the music performance can be obtained and the analyzed result can be extracted in the form of quantitative data (Jung, para. 0003).
9.	Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over UEMURA et al. (US 20170221377 A1) in view of NAKADAI et al. (US 20110036231 A1).
	Regarding claim 17, UEMURA discloses an apparatus, comprising: a processor (Fig. 2); a microphone (para. 0069), operably connected to the processor; a user interface, operably connected to the processor (para. 0080); and, a memory connected to the processor and encoding computer readable instructions, including processor executable program instructions, the computer readable instructions accessible to the processor, wherein the processor executable program instructions, when executed by the processor, cause the processor to perform operations (para. 0039-0044) comprising: construct a musical score generated as a function of a predetermined musical score degree of difficulty (para. 0010, 0016, 0038, 0064, 0076); construct a musical score 
UEMURA does not mention explicitly: wherein the musical score degree Page 40 of 42 of difficulty is determined as a function of the musical score entropy, and wherein the musical score entropy is measured as a function of bits per second, and wherein the musical score entropy is determined based on numerical analysis of the musical score.
NAKADAI discloses a method and system of converting audio signals captured by a microphone (30) into captured performance of the musical score (Fig. 2; para. 0049-0051), wherein said captured performance of the musical 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of NAKADAI with the teachings of UEMURA to arrive the claimed invention, wherein said evaluating is further based on musical score degree of difficulty determined as a function of the musical score entropy. Doing so would make the evaluation more accurate (NAKADAI, para. 0023-0025).
The combination of UEMURA and NAKADAI does not mention explicitly: wherein the musical score entropy is measured as a function of bits per second; and wherein the musical score entropy is determined based on numerical analysis of the musical score.  
The examiner takes official notice that features such as musical score entropy measured as a function of bits per second and/or determining the musical score entropy based on numerical analysis of the musical score are well known in the art. It would have been obvious to one of ordinary skill in the art to utilize these well-known features with the combined teachings of UEMURA and NAKADAI in order to evaluate the captured performance more accurately. It has been held that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).
	Regarding claims 18 and 19, UEMURA discloses: wherein the operations performed by the processor further comprise: determining if the performance was acceptable based on comparing the degree of similarity to a predetermined performance metric minimum level (para. 0067: note, the examiner gives a broad interpretation to the term “a predetermined performance metric minimum level”).
	UEMURA does not mention explicitly: upon a determination the performance was acceptable, increasing the predetermined musical score degree of difficulty; and, repeating the operations performed by the processor; upon a determination the performance was not acceptable, decreasing the predetermined performance metric minimum level.  
	The examiner takes official notice that features such as upon a determination the performance was acceptable, increase the predetermined musical score degree of difficulty, and repeat the training process, and/or upon a determination the performance was not acceptable, decrease the predetermined performance metric minimum level are well known in the art. It would have been obvious to one of ordinary skill in the art to utilize these well-known features with the combined teachings of UEMURA and NAKADAI in order to provide a mechanism through which the user can easily grasp an order, etc. of the target portions to be practiced, thus, efficiency of the practice is enhanced (UEMURA, para. 0010). The mere application of a known technique to a specific instance by those skilled in the art would have been obvious.

The examiner takes official notice that features such as musical score entropy further comprises rhythmic entropy and pitch entropy are well known in the art. It would have been obvious to one of ordinary skill in the art to utilize these well-known features with the combined teachings of UEMURA and NAKADAI in order to evaluate the captured performance more accurately. It has been held that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).
	
Allowable Subject Matter
10.	Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the rejection set forth in sections 2-5 above in this Office Action.


Reasons for Allowance
11.	The following is a statement of reasons for the indication of allowable subject matter: 
The primary reason for the allowance of claim 15 is the inclusion of the limitation that: wherein the musical score degree of difficulty is determined based on modeling a segment of the musical score as a discrete random variable, wherein each note in the segment may be a possible outcome of the random variable, and wherein the probability of each outcome is proportional to the duration of the corresponding note.  It is this limitation found in the claim, as it is claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art.

Response to Arguments
12.	Applicant's arguments with respect to claims 1-10 and 12-16 have been considered but are moot in view of the new ground(s) of rejection. Detailed response is given in sections 6-8 as set forth above in this Office action.
	Applicant's arguments with respect to claims 17-20 have been considered but they are not persuasive. The examiner reminds to the Applicants that during patent examination, the pending claims must be given the broadest reasonable interpretation consistent with the specification. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 

The rest of the Applicant’s arguments regarding claims 17-20 are either reliant upon the issue discussed above or have been addressed by the discussion set forth in 

Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANCHUN QIN whose telephone number is (571)272-5981.  The examiner can normally be reached on 9AM-5:30PM EST M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  


/JIANCHUN QIN/Primary Examiner, Art Unit 2837